--------------------------------------------------------------------------------

Exhibit 10.5

INDEMNIFICATION AGREEMENT

          This Indemnification Agreement, dated as of September 2, 2010, is made
by and between Jinhao Motor Company, a Nevada corporation (the “Company”), and
Stanley Leung, a director of the Company (the “Indemnitee”).

RECITALS

          A.      The Company and the Indemnitee recognize that the present
state of the law is too uncertain to provide the Company’s officers and
directors with adequate and reliable advance knowledge or guidance with respect
to the legal risks and potential liabilities to which they may become personally
exposed as a result of performing their duties for the Company;

          B.      The Company and the Indemnitee are aware of the substantial
growth in the number of lawsuits filed against corporate officers and directors
in connection with their activities in such capacities and by reason of their
status as such;

          C.      The Company and the Indemnitee recognize that the cost of
defending against such lawsuits, whether or not meritorious, is typically beyond
the financial resources of most officers and directors of the Company;

          D.      The Company and the Indemnitee recognize that the legal risks
and potential liabilities, and the threat thereof, associated with proceedings
filed against the officers and directors of the Company bear no reasonable
relationship to the amount of compensation received by the Company’s officers
and directors;

          E.      The Company, after reasonable investigation prior to the date
hereof, has determined that the liability insurance coverage available to the
Company as of the date hereof is inadequate, unreasonably expensive or both. The
Company believes, therefore, that the interest of the Company and its current
and future stockholders would be best served by a combination of (i) such
insurance as the Company may obtain pursuant to the Company’s obligations
hereunder and (ii) a contract with its officers and directors, including the
Indemnitee, to indemnify them to the fullest extent permitted by law (as in
effect on the date hereof, or, to the extent any amendment may expand such
permitted indemnification, as hereafter in effect) against personal liability
for actions taken in the performance of their duties to the Company;

          F.      The Company’s Bylaws authorize the indemnification of the
directors of the Company in excess of that expressly permitted by Sections
78.751 and 78.752 of the Nevada Revised Statutes;

          G.      The Board of Directors of the Company has concluded that, to
retain and attract talented and experienced individuals to serve as officers and
directors of the Company and to encourage such individuals to take the business
risks necessary for the success of the Company, it is necessary for the Company
to contractually indemnify its officers and directors, and to assume for itself
liability for expenses and damages in connection with claims against such
officers and directors in connection with their service to the Company, and has
further concluded that the failure to provide such contractual indemnification
could result in great harm to the Company and its shareholders;

--------------------------------------------------------------------------------

          H.      The Company desires and has requested the Indemnitee to serve
or continue to serve as a director or officer of the Company, free from undue
concern for the risks and potential liabilities associated with such services to
the Company; and

          I.      The Indemnitee is willing to serve, or continue to serve, the
Company, provided, and on the expressed condition, that the Indemnitee is
furnished with the indemnification provided for herein.

AGREEMENT

          NOW, THEREFORE, the Company and the Indemnitee agree as follows:

               1.      Definitions.

                    (a)      “Expenses” means, for the purposes of this
Agreement, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, any fees and disbursements of Indemnitee’s
counsel, accountants, consultants, advisors and other experts and other
out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with the investigation, preparation, defense or appeal of a
Proceeding; provided, however, that Expenses shall not include judgments, fines,
penalties or amounts paid in settlement of a Proceeding.

                    (b)      “Proceeding” means, for the purposes of this
Agreement, any threatened, pending or completed action or proceeding, whether
civil, criminal, administrative or investigative and whether formal or informal,
including appeals (including an action brought by or in the right of the
Company) in which the Indemnitee may be or may have been involved as a party or
otherwise, by reason of the fact that the Indemnitee is or was a director or
officer of the Company, by reason of any action taken by him or her or of any
inaction on his or her part while acting as such director or officer or by
reason of the fact that he or she is or was serving at the request of the
Company as a director, officer, employee or agent of another foreign or domestic
corporation, partnership, joint venture, trust or other enterprise, or was a
director or officer of the foreign or domestic corporation which was a
predecessor corporation to the Company or of another enterprise at the request
of such predecessor corporation, whether or not the Indemnitee is serving in
such capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement, or by
reason of any action alleged to have been taken or omitted in any such capacity.

          2.      Agreement to Serve. The Indemnitee agrees to serve or continue
to serve as a director of the Company to the best of his or her abilities at the
will of the Company or under separate contract, if such contract exists, for so
long as the Indemnitee is duly elected or appointed and qualified or until such
time as the Indemnitee tenders his or her resignation in writing. Nothing
contained in this Agreement is intended to create in the Indemnitee any right to
continued employment.

          3.      Indemnification.

                    (a)      Third Party Proceedings. To fullest extent
permitted by law, the Company shall indemnify the Indemnitee against all loss
and liability suffered and Expenses, judgments, fines, penalties or amounts paid
in settlement (if the settlement is approved in advance by the Company) actually
incurred by or on behalf of the Indemnitee in connection with a Proceeding if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful. The termination of any Proceeding by judgment, order,
settlement, conviction, or upon a plea of NOLO CONTENDERE or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not act in
good faith and in a manner which the Indemnitee reasonably believed to be in the
best interests of the Company, or, with respect to any criminal Proceeding, had
no reasonable cause to believe that the Indemnitee’s conduct was unlawful.

2

--------------------------------------------------------------------------------

                    (b)      Proceedings by or in the Right of the Company. To
the fullest extent permitted by law, the Company shall indemnify the Indemnitee
against all loss and liability suffered and Expenses, judgments, fines,
penalties or amounts paid in settlement, actually incurred by or on behalf of
the Indemnitee in connection with a Proceeding by or in the right of the Company
to procure a judgment in its favor if the Indemnitee acted in good faith and in
a manner the Indemnitee reasonably believed to be in the best interests of the
Company. Notwithstanding the foregoing, no indemnification shall be made in
respect of any claim, issue or matter as to which the Indemnitee shall have been
adjudged liable to the Company in the performance of the Indemnitee's duty to
the Company and its stockholders unless and only to the extent that the court in
which such action or Proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, the Indemnitee
is fairly and reasonably entitled to indemnity for Expenses and then only to the
extent that the court shall determine.

                    (c)      Scope. Notwithstanding any other provision of this
Agreement but subject to Section 14(b), the Company shall indemnify the
Indemnitee to the fullest extent permitted by law, notwithstanding that such
indemnification is not specifically authorized by other provisions of this
Agreement, the Company’s Articles of Incorporation, the Company’s Bylaws or
similar organizational documents, or by statute.

                    (d)      Acknowledgement. To the fullest extent permitted by
law, the Company’s assumption of the defense of any Proceeding above will
constitute an irrevocable acknowledgement by the Company that any loss and
liability suffered by Indemnitee and Expenses paid in settlement by or for the
account of Indemnitee incurred in connection therewith are indemnifiable by the
Company subject to Sections 3(a) and 3(b) and Section 4 of this Agreement.

          4.      Limitations on Indemnification. Any other provision herein to
the contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement:

                    (a)      Excluded Indemnification Payments. To indemnify or
advance Expenses in violation of any prohibition or limitation on
indemnification under the statutes, regulations or rules promulgated by the
State of Nevada or any other state or federal regulatory agency having
jurisdiction over the Company;

3

--------------------------------------------------------------------------------

                    (c)      Claims Initiated by Indemnitee. To indemnify or
advance Expenses to the Indemnitee with respect to Proceedings or claims
initiated or brought voluntarily by the Indemnitee and not by way of defense,
except with respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law, but such
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Company’s board of directors (the “Board of Directors”)
has approved the initiation or bringing of such suit;

                    (d)      Lack of Good Faith. To indemnify the Indemnitee for
any Expenses incurred by the Indemnitee with respect to any Proceeding
instituted by the Indemnitee to enforce or interpret this Agreement, if a court
of final jurisdiction determines that each of the material assertions made by
the Indemnitee in such Proceeding was not made in good faith or was frivolous;

                    (e)      Insured Claims. To indemnify the Indemnitee for
Expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) which have been paid directly to or on behalf of the Indemnitee by
an insurance carrier under a policy of directors’ and officers’ liability
insurance maintained by the Company or any other policy of insurance maintained
by the Company on the Indemnitee’s behalf; or

                    (f)      Claims Under Section 16(b). To indemnify the
Indemnitee for Expenses and the payment of profits arising from the purchase and
sale by the Indemnitee of securities in violation of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or any similar successor statute.

          5.      Determination of Right to Indemnification. Upon receipt of a
written claim addressed to the Board of Directors for indemnification pursuant
to Section 3, the Company shall determine whether the Indemnitee has met the
applicable standards of conduct which makes it permissible under applicable law
to indemnify the Indemnitee. If a claim under Section 3 is not paid in full by
the Company within thirty (30) days after such written claim has been received
by the Company, the Indemnitee may at any time thereafter bring suit against the
Company to recover the unpaid amount of the claim and, unless such action is
dismissed by the court as frivolous or brought in bad faith, the Indemnitee
shall be entitled to be paid also the expense of prosecuting such claim. The
court in which such action is brought shall determine whether the Indemnitee or
the Company shall have the burden of proof concerning whether the Indemnitee has
or has not met the applicable standard of conduct.

         6.      Advancement and Repayment of Expenses. Subject to Section 4
hereof, to the fullest extent permitted by law, the Expenses incurred by
Indemnitee in investigating, appearing at, participating in or defending any
Proceeding shall be paid by the Company in advance of the final disposition of
such Proceeding as soon as reasonably practicable, but in no event later than 30
days after receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time. In determining whether or
not to make an advance hereunder, the ability of the Indemnitee to repay shall
not be a factor. Any advances shall be unsecured and without interest. The
Indemnitee hereby undertakes to repay any amounts advanced (without interest) to
the extent that it is ultimately determined by a court of competent jurisdiction
that Indemnitee is not entitled to be indemnified by the Company in respect
thereof. No other form of undertaking shall be required of Indemnitee other than
the execution of this Agreement.

4

--------------------------------------------------------------------------------

          7.      Partial Indemnification. If the Indemnitee is entitled under
any provision of this Agreement to indemnification or advancement by the Company
of some or a portion of any Expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, penalties, and amounts paid in
settlement) incurred by him in the investigation, defense, settlement or appeal
of a Proceeding, but is not entitled to indemnification or advancement of the
total amount thereof, the Company shall nevertheless indemnify or pay
advancements to the Indemnitee for the portion of such Expenses or liabilities
to which the Indemnitee is entitled.

          8.      Notice to Company by Indemnitee. The Indemnitee shall notify
the Company in writing of any matter with respect to which the Indemnitee
intends to seek indemnification hereunder as soon as reasonably practicable
following the receipt by the Indemnitee of written notice thereof; provided,
however, that any delay in so notifying the Company shall not constitute a
waiver by the Indemnitee of her rights hereunder. The written notification to
the Company shall be addressed to the Board of Directors and shall include a
description of the nature of the Proceeding and the facts underlying the
Proceeding and be accompanied by copies of any documents filed with the court in
which the Proceeding is pending. In addition, the Indemnitee shall give the
Company such information and cooperation as it may reasonably require and as
shall be within the Indemnitee’s power.

          9.      Maintenance of Liability Insurance.

                    (a)      Subject to Section 4 hereof, the Company hereby
agrees that so long as the Indemnitee shall continue to serve as a director of
the Company and thereafter so long as the Indemnitee shall be subject to any
possible Proceeding, the Company, subject to Section 9(b), shall obtain and
maintain in full force and effect directors’ and officers’ liability insurance
(“D&O Insurance”) which provides the Indemnitee the same rights and benefits as
are accorded to the most favorably insured of the Company’s directors.

                    (b)      Notwithstanding the foregoing, the Company shall
have no obligation to obtain or maintain D&O Insurance if the Company determines
in good faith that the Indemnitee is covered by similar insurance maintained by
a subsidiary or parent of the Company.

                    (c)      If, at the time of the receipt of a notice of a
claim pursuant to Section 8 hereof, the Company has D&O Insurance in effect, the
Company shall give prompt notice of the commencement of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.

          10.     Defense of Claim. In the event that the Company shall be
obligated under Section 6 hereof to pay the Expenses of any Proceeding against
the Indemnitee, the Company, if appropriate, shall be entitled to assume the
defense of such Proceeding, with counsel approved by the Indemnitee, which
approval shall not be unreasonably withheld, upon the delivery to Indemnitee of
written notice of its election to do so. After delivery of such notice, approval
of such counsel by the Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to the Indemnitee under this Agreement
for any fees of counsel subsequently incurred by the Indemnitee with respect to
the same Proceeding, provided that (i) the Indemnitee shall have the right to
employ counsel in any such Proceeding at Indemnitee’s expense; and (ii) if (A)
the employment of counsel by the Indemnitee has been previously authorized by
the Company, or (B) the Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Company and the Indemnitee in the
conduct of such defense or (C) the Company shall not, in fact, have employed
counsel to assume the defense of such Proceeding, then the fees and expenses of
the Indemnitee’s counsel shall be at the expense of the Company.

5

--------------------------------------------------------------------------------

          11.     Attorneys’ Fees. In the event that the Indemnitee or the
Company institutes an action to enforce or interpret any terms of this
Agreement, the Company shall reimburse the Indemnitee for all of the
Indemnitee’s reasonable fees and expenses in bringing and pursuing such action
or defense, unless as part of such action or defense, a court of competent
jurisdiction determines that the material assertions made by the Indemnitee as a
basis for such action or defense were not made in good faith or were frivolous.

          12.     Continuation of Obligations. All agreements and obligations of
the Company contained herein shall continue during the period the Indemnitee is
a director or officer of the Company, or is or was serving at the request of the
Company as a director, officer, fiduciary, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, and shall
continue thereafter so long as the Indemnitee shall be subject to any possible
proceeding by reason of the fact that the Indemnitee served in any capacity
referred to herein.

          13.     Successors and Assigns. This Agreement establishes contract
rights that shall be binding upon, and shall inure to the benefit of, the
successors, assigns, heirs and legal representatives of the parties hereto.

          14.     Non-Exclusivity.

                    (a)      The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed to be exclusive of
any other rights that the Indemnitee may have under any provision of law, the
Company’s Articles of Incorporation or Bylaws, the vote of the Company’s
stockholders or disinterested directors, other agreements or otherwise, both as
to action in the Indemnittee’s official capacity and action in another capacity
while occupying the Indemnitee’s position as a director or officer of the
Company.

                    (b)      In the event of any changes, after the date of this
Agreement, in any applicable law, statute, or rule which expand the right of a
Nevada corporation to indemnify its officers and directors, the Indemnitee’s
rights and the Company’s obligations under this Agreement shall be expanded to
the full extent permitted by such changes. In the event of any changes in any
applicable law, statute or rule, which narrow the right of a Nevada corporation
to indemnify a director or officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.

6

--------------------------------------------------------------------------------

          15.     Effectiveness of Agreement. To the extent that the
indemnification permitted under the terms of certain provisions of this
Agreement exceeds the scope of the indemnification provided for under applicable
law, such provisions shall not be effective unless and until the Company’s
Articles of Incorporation or similar organizational documents authorize such
additional rights of indemnification. In all other respects, the balance of this
Agreement shall be effective as of the date set forth on the first page and may
apply to acts of omissions of the Indemnitee which occurred prior to such date
if the Indemnitee was an officer, director, employee or other agent of the
Company, or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, at the time such act or omission occurred.

          16.     Severability. Nothing in this Agreement is intended to require
or shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The Company’s inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 16. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify the Indemnitee to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.

          17.     Governing Law. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of New York, without reference
to its conflict of law principals. To the extent permitted by applicable law,
the parties hereby waive any provisions of law which render any provision of
this Agreement unenforceable in any respect.

          18.    Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) if delivered by hand and receipted for by the party addressee or (ii)
if mailed by certified or registered mail with postage prepaid, on the third
business day after the mailing date. Addresses for notice to either party are as
shown on the signature page of this Agreement, or as subsequently modified by
written notice.

          19.     Mutual Acknowledgment. Both the Company and the Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Company from indemnifying its directors and officers under this
Agreement or otherwise. The Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
appropriate state or federal regulatory agency to submit for approval any
request for indemnification, and has undertaken or may be required in the future
to undertake with the Securities and Exchange Commission to submit the question
of indemnification to a court in certain circumstances for a determination of
the Company’s right under public policy to indemnify the Indemnitee.

          20.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

          21.     Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto.

7

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year set forth above.

COMPANY: INDEMNITEE:         JINHAO MOTOR COMPANY               By: /s/ Tsoi
Chak Shing                      /s/Stanley Leung            Tsoi Chak Shing
Address: DBS Bank Ltd       Private Equity     Address: Dawang Industrial Park
22/F the Center     Zhaoqing Hi-Tech Exploit Area 99 Queen’s Road Central    
Guangdong Province, PRC Hong Kong

JINHAO MOTOR COMPANY – DIRECTOR INDEMNIFICATION AGREEMENT (DBS) SIGNATURE PAGE

--------------------------------------------------------------------------------